Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-9, 11-21 are now pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  (a) Claim 5, reference to “the termination signal of the user is a movement away from the position inside the certain access region,” is 
(b) In the present instance, claim 6 recites the broad recitation “comprises a hand movement, arm movement”, and the claim also recites “at least one head rotation to at least one of left and right,” which is the narrower statement of the range/limitation, as claim 1 sets forth that “the predetermined movement of a body part comprises a head movement of the user”.  Reference to “a hand movement” or an “arm movement” as set forth in claim 6, does not further limit the “head movement” recited in claim 1, and thus, claim 6 is considered indefinite.  
(c) Claim 7, sets forth that “the termination signal of the user is an acoustic signal of the user,” which is misdescriptive, since claim 1, from which it depends from establishes that “the termination signal of the user comprises a predetermined movement of a body part,” which movement of a body part could not be construed to also include “an acoustic signal,” as recited in claim 6.

Claim Rejections - 35 USC § 103
Claims 1-2, 6, 8-9, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanzel et al. (USP 8,091,280) (hereinafter “Hanzel”) in view of Hariri et al. (USPGPUB 2018/0290627) (hereinafter “Hariri”).
As per claim 1, Hanzel discloses, as shown mainly in FIGS. 1-5, a method for controlling at least one locking element 14a (“closure panel”; FIG. 1; col. 2, line 63-col. 3, line 4) of a vehicle, comprising: a) detecting a mobile identification transmitter 25 (FIG. 1; col. 4, lines 17-52) at a position in a certain access region around the vehicle (as shown); b) outputting a user signal, e.g., 
(S106; col. 8, lines 35-41); d) terminating the unlocking or opening if a termination signal from the user, e.g., wrong or no gesture, is detected within the second predetermined duration (S112, FIG. 5; col. 8, lines 46-55; col. 7, lines 45-61), and also “instantaneous occupant override or bypass capability is preferably available to occupant 12 at all times,” (col. 4, lines 5-7).
While claim 1 describes a body part, e.g., leg, as part of a “termination signal” to terminate the unlocking or opening of a user’s vehicle, Hanzel remains expressly silent as to the body part being a “head movement,” as now recited.  Hariri, in the same field of endeavor of accessing a vehicle, discloses the use of a camera(s) 32 may be “used in conjunction with image and video processing software, e.g., image recognition software, such that the software may distinguish a person from inanimate objects, and distinguish identities, facial features, and/or other biometric aspects of users. Software may also be configured to detect gestures by the people based on relative positions and movements of facial features, heads, arms, fingers, legs, and/or feet.” (see para [0022]).  From this, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have enabled the termination signal of Hanzel to have included a head movement gesture, for the purpose of providing one of many gesture options available to enable/terminate certain vehicle actions/functions as suggested by Hariri (see para [0020]-[0025). 

As per claim 6. Hanzel in view of Hariri is considered to encompass/make obvious wherein the termination signal of the user comprises a predetermined movement of a body part, such as a hand movement, arm movement or head movement of the user, as described with respect to the teachings of Hariri and claim 1, supra, and thus rejected under the same grounds.
As per claim 8, Hanzel is considered to teach wherein an authentication of the mobile identification transmitter 25 is carried out at the vehicle 10, in order to check that the mobile identification transmitter 25 belongs to the vehicle 10, e.g., col. 4, lines 40-52).  
Further with respect to claim 9, Hanzel is considered to encompass the method for controlling at least one locking element, e.g., 14a, as described with reference to claim 1, supra, and further, the “closing or locking” the aforementioned “locking element” which is the opposite of the 
Further, with respect to claim 11, Hanzel is further considered to encompass an “access arrangement” for a vehicle 10, as described with reference to the method of claim 1, supra,  comprising: i) a location device, 30 for detecting a mobile identification transmitter 25 at a position in a certain access region around the vehicle i) an output device, e.g., light 20, for outputting a user signal to a user carrying the mobile identification transmitter after the mobile identification transmitter has stayed at the position for a first predetermined duration
As per claim 12, Hanzel is further considered to teach “wherein the detection device has a movement detection device for detecting a movement away of the user from the position or for detecting a certain movement of a body part of the user as a termination signal,” e.g., “Accordingly, ultrasonic sensors 44 are preferably operable for detecting a gesture of occupant 12 by sensing and measuring an interruption or disturbance in ultrasonic detection waves 48, preferably via their measurable reflection (represented in FIG. 4 by arrows D) off of an object in the path of ultrasonic detection waves 48, such as a foot 12A. Preferably, a sufficient number of ultrasonic sensors 44 are used to properly determine or measure accurate time and directional information of the gesture of occupant 12, and to thereby accurately determine the response of occupant 12 for comparison to the stored expected response.”
As per claim 13, while Hanzel is further considered to encompass an “optical device” to detect user responses, Hanzel remains expressly silent as to a “camera”, however, Official Notice is taken that a camera is a well-known device in the art of movement detection, see at least previously described reference to Hariri with respect to claim 1 (also see para [0022]), and as such, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided a camera to the sensors 40 of Hanzel, for the purpose of providing clear detection of a user and/or create a record of users near the door, to enable successful manipulation of the algorithm 100, as cameras are conventional in this art.
As per claim 14, Hanzel is considered to show that detection device(s) 40 comprises a microphone, e.g., 41, which is capable of “detecting an acoustic signal of the user as a termination signal,” e.g., “Audio receiver 41 may be any sensory device or system capable of capturing a unique audible sound, word, and/or phrase spoken by occupant 12, and of relaying the captured or detected audio data to controller 32, where it is compared to a previously recorded or stored expected sound, word, and/or phrase, such as by using voice recognition software 49 stored in memory 34 (also see FIG. 2).” (col. 5, lines 16-23).
With respect to claim 15, the access arrangement as described by Hanzel is considered to be utilized in a vehicle 10 (FIG. 1).
With respect to claims 16-18 and wherein the termination signal comprises a “biometric signal,” i.e., wherein the movement of a hand or body part and/or contact being made with the sensor or moving outside the zone of detection range is considered a “biometric signal,” in so far as 
As per claim 19, Hanzel is considered to teach wherein, “prior to the step of closing or locking the at least one locking element, a user further actuates a switch at the vehicle which enables the closing or locking,” i.e., the user of Hanzel may manually override by using vehicle mounted buttons, levers, or knobs at any time. “Likewise, an actuation device or mechanism (not shown) such as a button, lever, knob, or other similar device or mechanism is preferably positioned at a convenient location within vehicle 10 (see FIG. 1), and may be manually depressed to open or close closure panel 14A as previously described hereinabove,” (see col. 3, lines 60-65) and “Finally, instantaneous occupant override or bypass capability is preferably available to occupant 12 at all times,” (col. 4, lines 5-7).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanzel in view of Hariri, as applied to claims 1-2, above and further in view of Schindler et al. (USP 9,573,565) (hereinafter “Schindler”).  For a description of Hanzel in view of Hariri, see the rejection(s), supra.
As per claim 3 (and similarly for claim 4), Hanzel remains expressly silent as to whether the algorithm is restarted after termination, however, Schindler, in the same field of endeavor, discloses the movement of a limb approximate a sensor(s) 2 (FIG. 1b), to manipulate the opening/unlocking of a vehicle actuated structure, and further teaches an algorithm (FIG. 3) that resets (after S180; col. 8, lines 43-48). after time has expired and/or terminated, and as such, would encompass wherein in the event that the location of the mobile identification transmitter is furthermore determined in the certain access region at a position
As per claim 4, Hanzel in view of Schindler is considered to encompass wherein the method is continued again with “step b)” after the location of the mobile identification transmitter was detected initially outside and then inside the certain access region, as would be facilitated from Step 180 to Step 100, and a resetting of the process, as described with respect to claim 3, supra.
As per claim 5, the teachings of Hanzel in view of Schindler is considered to encompass/make obvious wherein the termination signal of the user is a movement away from the position inside the certain access region, i.e., “The user is required to cancel the approach or move away from the proximity sensor” (col. 3, lines 3-5; col. 8, lines 5-13 and col. 4, lines 27-28, wherein “the signaling process only takes place when authorization has been successful,” and as such if the user moved out of the sensor zone, the process would be terminated, as suggested by Schindler. 

Claim 7, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanzel in view of Hariri, as applied to claims 1-2, above, and further in view of Rao et al. (USPGPUB 2012/0050021) (hereinafter “Rao”).  For a description of Hanzel in view of Hariri, see the rejections, supra.  With respect to claim 7, while Hanzel includes audio sensors for receiving verbal commands from a user (col. 7, line 62-col. 8, line 13), Hanzel remains silent as to using an acoustic termination signal by the user. Rao, however, in the same field of endeavor, discloses a vehicle including a microphone(s) 22 (para [0022]) which processing an acoustic signal by the user and teaches the use of terminating actions with appropriate driver action including a voice command (see para [0067]), and from this teaching, it would have been .
With respect to claim 20 (and 21), and using a termination signal of the user being a “predetermined frequency profile or speech profile,” it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the termination signal of Hanzel in view of Rao to have been a “predetermined” “profile”, for the purpose of providing a preprogrammed termination command so as to be recognized by the processor/controller of the vehicle as an authorized user, so as to prevent unauthorized manipulation of the system, which would have been readily recognized by a skilled artisan.
	
Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive. 
A…Applicant's “arguments” with respect to the claims have been considered but are moot because the arguments do not apply to any of the rejections being applied in the current Office Action.
The newly cited reference to Hariri is considered to teach and make obvious the newly added limitations with respect to claims 1, 9 & 11, in view of the newly presented rejections of Hanzel in view of Hariri, supra.
B…Applicant's “comments” with respect to claims 1-9, 11-21 (page 1, last two lines thru page 2, line 8 of the “Remarks”) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
February 24, 2022